        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 1 of 37




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                               )
 LAURA E. LOPERA,                              )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )   CIVIL ACTION NO. 20-cv-10355-NMG
                                               )
 COMPASS GROUP USA, INC.,                      )
 MORRISON MANAGEMENT                           )
 SPECIALISTS, INC., FLIK                       )
 INTERNATIONAL CORP., and MARIE                )
 MONTFLEURY[sic], individually,                )
                                               )
                       Defendants.             )

             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT

       Defendants Compass Group USA, Inc. (“Compass”), Morrison Management Specialists,

Inc. (“Morrison”), Flik International Corp. (“Flik”), and Marie Monfleury (“Monfleury”)

(collectively, “Defendants”), by and through their undersigned counsel, hereby answer the first

Amended Complaint (hereafter “Complaint”) of Plaintiff Laura E. Lopera (“Plaintiff”), filed

March 4, 2021 (Doc. 28), as follows:
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 2 of 37




                                        INTRODUCTION

       1.      Compass, Morrison and Flik admit Plaintiff was employed with subsidiaries of

Compass at separate times during the period from in or around August 2009 until in or around

September 2018, Plaintiff completed Compass Group’s Manager in Training program in 2017

while employed with Flik, and in April of 2018, Plaintiff became employed with Morrison at its

account at Boston Medical Center. Defendants, excepting Monfleury who lacks knowledge or

information, admit that Morrison is a wholly owned subsidiary of Compass. Except as expressly

admitted, Defendants deny the allegations in Paragraph 1 of the Complaint. Defendants neither

admit nor deny the allegations that are conclusions of law to which no responsive pleading is

required, except admit that Plaintiff purports to proceed as stated therein.

                                             PARTIES

       2.      Defendants admit that Plaintiff is a natural person.        Defendants are without

sufficient information to form a belief as to the truth of the remaining allegations of Paragraph 2

of the Complaint and therefore deny them.

       3.      Admitted, except that Monfleury lacks knowledge or information sufficient to

either admit or deny the allegations of Paragraph 3 of the Complaint.

       4.      Admitted, except that Monfleury lacks knowledge or information sufficient to

either admit or deny the allegations of Paragraph 4 of the Complaint.

       5.      Admitted, except that Monfleury lacks knowledge or information sufficient to

either admit or deny the allegations of Paragraph 5 of the Complaint.

       6.      Admitted.




                                                  2
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 3 of 37




                                JURISDICTION AND VENUE

       7.      Paragraph 7 of the Complaint states conclusions of law to which no response is

required. Defendants do not dispute the jurisdiction of this Court to hear and decide this matter.

       8.      Paragraph 8 of the Complaint states conclusions of law to which no response is

required. Defendants do not dispute the jurisdiction of this Court to hear and decide this matter.

                                 FACTUAL BACKGROUND

       9.      Admitted.

       10.     Admitted.

       11.     Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 11 of the Complaint.

       12.     Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 12 of the Complaint.

       13.     Morrison and Monfleury lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 13 of the Complaint and therefore deny them. Compass and

Flik admit that Plaintiff was hired by Flik, a subsidiary of Compass, in 2009.

       14.     Monfleury and Morrison lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 14 of the Complaint and therefore deny them. Compass and

Flik admit that Compass had general influence over some aspects of Flik’s operations, but did not

exert direct or indirect control over Plaintiff’s employment relationship with Flik. Except as

expressly admitted, Defendants deny the allegations of Paragraph 14 of the Complaint.

       15.     Monfleury and Morrison lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 15 of the Complaint and therefore deny them. Compass and

Flik admit that Flik utilized some Compass policies and procedures, that Plaintiff applied to, was

accepted to and participated in a Compass manager in training program while employed with Flik,



                                                 3
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 4 of 37




that she completed Compass general training and Flik specific training, and that Compass issued

her a form W-2 for one or more tax years. Except as expressly admitted, Defendants deny the

allegations of Paragraph 15 of the Complaint.

       16.    Monfleury lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 16 of the Complaint and therefore denies them. Compass and Morrison

admit that Morrison employed Plaintiff from April 9, 2018 until her termination in September

2018. Compass and Flik admit that Flik employed Plaintiff from in or around 2009 until on or

around April 6, 2018. Except as expressly admitted, Defendants deny the allegations of Paragraph

16 of the Complaint.

       17.    Defendants deny the allegations of Paragraph 17 of the Complaint.

       18.    Monfleury and Morrison lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 18 of the Complaint and therefore deny them. Compass and

Flik deny the allegations of Paragraph 18 of the Complaint.

                                 Alleged Management Training

       19.    Monfleury lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 19 of the Complaint. Compass, Flik and Morrison admit that Plaintiff

completed Compass Group’s Manager in Training Program in 2017. Compass, Flik and Morrison

lack knowledge or information sufficient to either admit or deny the remaining allegations of

Paragraph 19 of the Complaint.

       20.    Monfleury and Morrison lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 20 of the Complaint. Compass and Flik admit the allegations

of Paragraph 20 of the Complaint.




                                                4
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 5 of 37




       21.     Defendants are without sufficient information to form a belief as to the truth of the

allegations of Paragraph 21 of the Complaint and therefore deny them.

       22.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 22 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury admit that in or about March 2018, Plaintiff interviewed for the entry level manager

position of “Patient Services Manager II” for Morrison at the Boston Medical Center account.

Except as expressly admitted, Defendants deny the allegations of Paragraph 22 of the Complaint.

       23.     Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 23 of the Complaint.

       24.     Monfleury and Flik lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 24 of the Complaint. Compass and Morrison admit that

Morrison offered Plaintiff the position of Patient Services Manager II and Plaintiff accepted.

Except as expressly admitted, Defendants deny the allegations of Paragraph 24 of the Complaint.

       25.     Monfleury lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 25 of the Complaint. Compass, Flik and Morrison admit Morrison hired

Plaintiff and, as a result, Plaintiff’s employment with Flik terminated. Flik admits that Plaintiff

had accrued but not used 24.03 hours of vacation as of her last pay period with Flik. Except as

expressly admitted, Defendants deny the allegations of Paragraph 25 of the Complaint.

       26.     Monfleury lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 26 of the Complaint. Compass and Morrison admit that Morrison did not

assume liability for Plaintiff’s accrued but unused vacation from her employment with Flik upon

her hire by Morrison. Compass and Flik admit Flik did not pay Plaintiff for accrued but unused

vacation of 24.03 hours at her last rate of $21.59 per hour at the time her employment with Flik




                                                 5
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 6 of 37




terminated, but have since tendered such payment to her in care of her counsel of record prior to

Plaintiff’s amendment of her original complaint to add Flik as a party to this action. Except as

expressly admitted, Defendants deny the allegations of Paragraph 26 of the Complaint.

       27.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 27 of the Complaint. Compass, Morrison and Monfleury admit Plaintiff

began her position as Patient Services Manager II at the Morrison account at Boston Medical

Center on April 9, 2018. Except as expressly admitted, Defendants deny the allegations of

Paragraph 27 of the Complaint.

       28.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 28 of the Complaint. Compass and Morrison admit that from

April 9, 2018 until her termination in September 2018, Plaintiff was subject to the Morrison

policies and procedures and some Compass policies and procedures, Plaintiff completed Compass

general trainings and training specific to her position with Morrison, and Compass issued Plaintiff

a form W-2 for 2018 and otherwise had some control over the payroll process for Morrison.

       29.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 29 of the Complaint. Compass and Morrison admit that

Plaintiff’s direct manager was Katrina Parson, and Ms. Parsons was direct manager for others in

the positions of Patient Services Manager II and Patient Services Manager I. Except as admitted,

Defendants deny the allegations of Paragraph 29 of the Complaint.

                               Alleged Adverse Treatment Begins

       30.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the allegations of Paragraph 30 of the Complaint and therefore deny them.




                                                6
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 7 of 37




       31.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 31 of the Complaint. Defendants Monfleury, Compass and Morrison

admit that Plaintiff received some day-to-day direction from Monfleury, a more senior level of

Patient Services Manager I who also had responsibility for scheduling Patient Services Managers

I and II, and Plaintiff was managed by Katrina Parsons, Associate Director I. Except as expressly

admitted, Defendants deny the allegations of Paragraph 31 of the Complaint.

       32.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 32 of the Complaint. Compass, Morrison and Monfleury lack knowledge

or information sufficient to either admit or deny the allegations in Paragraph 32 of the Complaint

as it relates to Plaintiff’s country of origin. Except as expressly admitted, Defendants deny the

allegations in Paragraph 32 of the Complaint.

       33.     Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 33 of the Complaint.

       34.     Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 34 of the Complaint.

       35.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 35 of the Complaint. Compass, Morrison and Monfleury admit that

Monfleury is of Haitian origin and/or ancestry. Except as expressly admitted, Defendants deny

the allegations of Paragraph 35 of the Complaint.

       36.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 36 of the Complaint. Upon information and belief, Compass, Morrison

and Monfleury admit that Marlon Fitzpatrick is of Haitian origin and/or ancestry. Except as

expressly admitted, Defendants deny the allegations of Paragraph 36 of the Complaint.




                                                7
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 8 of 37




       37.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 37 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 37 of the Complaint.

       38.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 38 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 38 of the Complaint.

       39.    Paragraph 39 of the Complaint states conclusions of law to which no response is

required. To the extent Paragraph 39 alleges facts, Defendants deny the allegations of Paragraph

39 of the Complaint.

       40.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 40 of the Complaint. Compass, Morrison and Monfleury admit the

allegations of Paragraph 40 of the Complaint.

       41.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 41 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 41 of the Complaint.

       42.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 42 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 42 of the Complaint.

       43.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 43 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 43 of the Complaint.




                                                8
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 9 of 37




       44.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 44 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 44 of the Complaint.

       45.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 45 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 45 of the Complaint.

       46.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 46 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 46 of the Complaint.

       47.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 47 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 47 of the Complaint.

       48.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 48 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 48 of the Complaint.

       49.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 49 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 49 of the Complaint.

       50.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 50 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 50 of the Complaint.




                                                9
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 10 of 37




                                Alleged Food-Safety Violations

       51.    Defendants are without sufficient information to form a belief as to the truth of the

allegations of Paragraph 51 of the Complaint and therefore deny them.

       52.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 52 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 52 of the Complaint.

       53.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 53 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 53 of the Complaint.

       54.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 54 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 54 of the Complaint.

       55.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 55 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 55 of the Complaint.

       56.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 56 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 56 of the Complaint.

       57.    Defendants are without sufficient information to form a belief as to the truth of the

allegations of Paragraph 57 of the Complaint and therefore deny them.

       58.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 58 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 58 of the Complaint.




                                                10
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 11 of 37




       59.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 59 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 59 of the Complaint.

       60.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 60 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 60 of the Complaint.

       61.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 61 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 61 of the Complaint.

       62.    Defendants lack knowledge or information sufficient to either admit or deny the

allegations of Paragraph 62 of the Complaint and therefore deny them.

       63.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 63 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 63 of the Complaint.

       64.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 64 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 64 of the Complaint.

       65.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 65 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 65 of the Complaint.

       66.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 66 of the Complaint.       Compass and Morrison deny the

allegations of Paragraph 66 of the Complaint.




                                                11
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 12 of 37




       67.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 67 of the Complaint.      Compass and Morrison deny the

allegations of Paragraph 67 of the Complaint.

       68.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 68 of the Complaint.      Compass and Morrison deny the

allegations of Paragraph 68 of the Complaint.

       69.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 69 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 69 of the Complaint.

                                      Alleged Retaliation

       70.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 70 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 70 of the Complaint.

       71.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 71 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 71 of the Complaint.

       72.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 72 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 72 of the Complaint.

       73.    Defendants lack knowledge or information sufficient to either admit or deny the

allegations in Paragraph 73 of the Complaint and therefore deny the allegations of Paragraph 73

of the Complaint.




                                                12
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 13 of 37




       74.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 74 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 74 of the Complaint.

       75.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 75 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 75 of the Complaint.

       76.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 76 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 76 of the Complaint.

       77.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 77 of the Complaint. Upon information and belief, Compass, Morrison

and Monfleury admit the allegations of Paragraph 77 of the Complaint.

       78.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 78 of the Complaint. Compass, Morrison and Monfleury admit that on

Tuesday, July 31, 2018, Plaintiff left work before her shift ended. Compass, Morrison and

Monfleury are without sufficient information to form a belief as to the truth of the remaining

allegations of Paragraph 78 of the Complaint. Except as expressly admitted, Defendants deny the

allegations of Paragraph 78 of the Complaint.

       79.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 79 of the Complaint. Compass, Morrison and Monfleury deny the

allegations of Paragraph 79 of the Complaint.

       80.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 80 of the Complaint. Compass, Morrison and Monfleury admit that




                                                13
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 14 of 37




Plaintiff’s physician provided documentation indicating that Plaintiff could not work between July

31, 2019 and August 4, 2018.        Compass, Morrison and Monfleury are without sufficient

information to form a belief as to the truth of the remaining allegations of Paragraph 80. Except

as expressly admitted, Defendants deny the allegations of Paragraph 80 of the Complaint.

       81.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 81 of the Complaint. Compass, Morrison and, upon information and

belief, Monfleury admit that Plaintiff submitted a doctor’s note related to her absence, which is a

written document that speaks for itself. Except as expressly admitted, Defendants deny the

allegations of Paragraph 81 of the Complaint.

       82.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 82 of the Complaint. Compass and Morrison admit that Plaintiff

communicated with Human Resources between July 31, 2018 and August 4, 2018. Except as

expressly admitted, Defendants deny the allegations of Paragraph 82 of the Complaint.

       83.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 83 of the Complaint. Compass, Morrison and, upon information and

belief, Monfleury admit the allegations of Paragraph 83 of the Complaint.

       84.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 84 of the Complaint. Compass and Morrison admit that on

August 6, 2018, Mia Amado and Charles Green issued to Plaintiff an Associate Counseling Report,

which is a written document that speaks for itself. Except as expressly admitted, Defendants deny

the remaining allegations of Paragraph 84 of the Complaint.

       85.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 85 of the Complaint. Compass and Morrison state that Paragraph




                                                14
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 15 of 37




85 refers to a written document which speaks for itself. To the extent a response is required to

Paragraph 85 of the Complaint, Compass and Morrison admit that the Associate Counseling

Report identified two particular examples of Plaintiff’s performance deficiencies. Except as

expressly admitted, Defendants deny the allegations of Paragraph 85 of the Complaint.

       86.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 86 of the Complaint. Compass and Morrison state that Paragraph

86 refers to a written document which speaks for itself. To the extent a response is required to

Paragraph 86 of the Complaint, Compass and Morrison admit that the Associate Counseling

Report detailed that Plaintiff allowed a temporary employee to act inappropriately in the work

environment, reported that she did not address the behavior with the temporary employee, and

Plaintiff allowed the behavior to continue, which created a hostile environment for and caused

other employees of the department to feel uncomfortable.        Except as expressly admitted,

Defendants deny the allegations of Paragraph 86 of the Complaint.

       87.    Flik lacks knowledge and information sufficient to either admit or deny the

allegations of Paragraph 87 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 87 of the Complaint.

       88.    Flik lacks knowledge and information sufficient to either admit or deny the

allegations of Paragraph 88 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 88 of the Complaint.

       89.    Flik lacks knowledge and information sufficient to either admit or deny the

allegations of Paragraph 89 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 89 of the Complaint.




                                              15
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 16 of 37




       90.     Flik lacks knowledge and information sufficient to either admit or deny the

allegations of Paragraph 90 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 90 of the Complaint.

       91.     Flik lacks knowledge and information sufficient to either admit or deny the

allegations of Paragraph 91 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 91 of the Complaint.

       92.     Flik and Monfleury lack knowledge and information sufficient to either admit or

deny the allegations of Paragraph 92 of the Complaint. Compass, Morrison and Monfleury state

that Paragraph 92 refers to a written document which speaks for itself. To the extent a response is

required to Paragraph 92 of the Complaint, Compass and Morrison admit that the Associate

Counseling Report details that Plaintiff scheduled unnecessary overtime for an individual without

required approval from an individual in a Director or higher management level position. Except

as expressly admitted, Defendants deny the allegations of Paragraph 92 of the Complaint.

       93.     Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 93 of the Complaint and therefore denies them. Compass, Morrison and

Flik deny the allegations of Paragraph 93 of the Complaint.

       94.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 94 of the Complaint. Compass and Morrison state that Paragraph

94 refers to a written document which speaks for itself. To the extent a response is required to

Paragraph 94, Compass and Morrison admit that the Associate Counseling Report states in words

and substance that Plaintiff was verbally counseled within the past 30 days, specifically on July 3,

2018, for a similar incident, over a weekend, of scheduling overtime without the required approval




                                                16
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 17 of 37




of a Director or higher. Except as expressly admitted, Defendants deny the allegations of

Paragraph 94 of the Complaint.

       95.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 95 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 95 of the Complaint.

       96.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 96 of the Complaint. Compass, Flik and Monfleury admit Plaintiff did

not have authority to schedule individuals for overtime work without prior approval of a Director

or higher level in management. Except as expressly admitted, Defendants deny the allegations of

Paragraph 96 of the Complaint.

       97.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 97 of the Complaint. Compass and Morrison admit that Jamie

Robidoux contacted Plaintiff on or around August 7, 2018, after Plaintiff returned from her

medical absence. Except as expressly admitted, Defendants deny the allegations of Paragraph 97

of the Complaint.

       98.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 98 of the Complaint. Compass and Morrison admit that Mr.

Robidoux placed Plaintiff on administrative leave pending an investigation of her conduct in

relation to the Associate Counseling Report and the meeting with Ms. Parsons and Mr. Green on

August 6, 2018. Except as expressly admitted, Defendant denies the allegations of Paragraph 98

of the Complaint.




                                               17
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 18 of 37




       99.     Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 99 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 99 of the Complaint.

       100.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 100 of the Complaint. Compass and Morrison admit that on or

about August 13, 2018, Morrison informed Plaintiff that at the request of the client, she was being

removed from the BMC account, that there was no other open position for her within Morrison

and that she was placed on 30 day paid job search. Except as expressly admitted, Defendants deny

the allegations of Paragraph 100 of the Complaint.

       101.    Flik lacks knowledge or information sufficient to either admit or deny the

allegations of Paragraph 101 of the Complaint and therefore denies them. Compass, Morrison and

Monfleury deny the allegations of Paragraph 101 of the Complaint.

       102.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 102 of the Complaint. Compass and Morrison admit that

Morrison informed Plaintiff that she was placed on a 30 day paid job search during which time she

should conduct a job search and apply for positions within the companies and divisions of

Compass. Except as expressly admitted, Defendants deny the allegations of Paragraph 102 of the

Complaint.

       103.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 103 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 103 of the Complaint.

       104.    Defendants are without sufficient information to form a belief as to the truth of the

allegations of Paragraph 104 of the Complaint and therefore deny them.




                                                18
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 19 of 37




       105.    Paragraph 105 states conclusions of law to which no response is required. To the

extent Paragraph 105 states allegations of fact, Flik and Monfleury lack knowledge or information

sufficient to either admit or deny the allegations of Paragraph 105 of the Complaint. Compass and

Morrison admit that Plaintiff’s employment with Morrison terminated effective September 13,

2018, after she failed to successfully identify, apply for and receive an offer for a position within

Morrison or any other company or division of Compass. Except as expressly admitted, Defendants

deny the allegations of Paragraph 105 of the Complaint.

       106.    Flik and Monfleury lack knowledge or information sufficient to either admit or

deny the allegations of Paragraph 106 of the Complaint. Compass and Morrison deny the

allegations of Paragraph 106 of the Complaint.

       107.    Morrison and Monfleury lack knowledge or information sufficient to either admit

or deny the allegations of Paragraph 107 of the Complaint. Compass and Flik admit Flik did not

process pay to Plaintiff for 24.03 hours of accrued but unused vacation at the end of Plaintiff’s

employment with Flik, but did tender such payment to Plaintiff thereafter and before she filed the

instant action against Flik. Except as expressly admitted, Defendants deny the allegations of

Paragraph 107 of the Complaint.

                                     PLAINTIFF’S CLAIMS

             COUNT I – DISCRIMINATION ON THE BASIS OF
            RACE/COLOR, ANCESTRY, AND NATIONAL ORIGIN
  (COMPASS GROUP USA, INC. AND MORRISON MANAGEMENT SPECIALISTS,
                                INC.)

       108.    Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 107, as if set forth fully here.

       109.    Flik and Monfleury are not named in this Count I of the Complaint, and therefore

no response is required of them. To the extent a response is required, Flik lacks knowledge or




                                                 19
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 20 of 37




information sufficient to either admit or deny the allegations of Paragraph 109 of the Complaint,

and Compass, Morrison and Monfleury admit Plaintiff filed a charge of discrimination against

Compass, Morrison Healthcare and Monfleury with the Massachusetts Commission Against

Discrimination on or around January 29, 2019. Except as expressly admitted, Defendants deny

the allegations of Paragraph 109 of the Complaint.

       110.    Flik and Monfleury are not named in this Count I of the Complaint, and therefore

no response is required of them. To the extent a response is required, Flik lacks knowledge or

information sufficient to either admit or deny the allegations of Paragraph 110 of the Complaint,

and Compass, Morrison and Monfleury, upon information and belief, admit the allegations of

Paragraph 110 of the Complaint.

       111.    Flik and Monfleury are not named in this Count I of the Complaint, and therefore

no response is required of them. To the extent a response is required, Flik lacks knowledge or

information sufficient to either admit or deny the allegations of Paragraph 111 of the Complaint,

and Compass, Morrison and Monfleury, upon information and belief, admit the allegations of

Paragraph 111 of the Complaint.

       112.    Paragraph 112 of the Complaint states conclusions of law to which no response is

required. To the extent Paragraph 112 of the Complaint states allegations of fact, Defendants deny

the allegations of Paragraph 112 of the Complaint.

       Defendants state the paragraph headed “WHEREFORE” following Paragraph 112 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 112 and deny that Plaintiff is entitled to any relief or recovery of any kind under Count

I of the Complaint.




                                                20
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 21 of 37




              COUNT II – DISCRIMINATION ON THE BASIS
                      OF SEXUAL ORIENTATION
  (COMPASS GROUP USA, INC. AND MORRISON MANAGEMENT SPECIALISTS,
                                INC.)

        113.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 112 and all WHEREFORE paragraphs, as if set forth

fully here.

        114.   Flik and Monfleury are not named in this Count II of the Complaint, and therefore

no response is required of them. Paragraph 114 of the Complaint states conclusions of law to

which no response is required. To the extent Paragraph 114 of the Complaint states allegations of

fact, Defendants deny the allegations of Paragraph 114 of the Complaint.

        Defendants state the paragraph headed “WHEREFORE” following Paragraph 114 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 114 and deny that Plaintiff is entitled to any relief or recovery of any kind under Count

II of the Complaint.

    COUNT III – COERCION, INTIMIDATION, THREATS AND INTERFERENCE
                           (MARIE MONFLEURY)

        115.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 114 and all unnumbered paragraphs, as if set forth

fully here.

        116.   Compass, Morrison and Flik are not named in this Count III of the Complaint, and

therefore no response is required of them. Paragraph 116 of the Complaint states conclusions of

law to which no response is required. To the extent Paragraph 116 of the Complaint states

allegations of fact, Defendants deny the allegations of Paragraph 116 of the Complaint




                                                21
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 22 of 37




        Defendants state the paragraph headed “WHEREFORE” following Paragraph 116 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 116, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count III of the Complaint.

        COUNT IV – FAMILY MEDICAL LEAVE ACT INTERFERENCE
   (COMPASS GROUP USA, INC AND MORRISON MANAGEMENT SPECIALISTS,
                                INC.)

        117.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 116 and all unnumbered paragraphs, as if set forth

fully here.

        118.   Flik and Monfleury are not named in this Count IV of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny to the allegations of Paragraph 118 of the Complaint and therefore deny them. Paragraph

118 of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 118 of the Complaint states allegations of fact, Compass and Morrison admit the

allegations of Paragraph 118 of the Complaint.

        119.   Flik and Monfleury are not named in this Count IV of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny to the allegations of Paragraph 119 of the Complaint and therefore deny them. Paragraph

119 of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 119 of the Complaint states allegations of fact, Compass and Morrison admit the

allegations of Paragraph 119 of the Complaint.




                                                 22
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 23 of 37




       120.    Flik and Monfleury are not named in this Count IV of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny to the allegations of Paragraph 120 of the Complaint and therefore deny them. Compass and

Monfleury are without sufficient information to form a belief as to the truth of the allegations of

Paragraph 120 and therefore deny them.

       121.    Flik and Monfleury are not named in this Count IV of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 121 of the Complaint and therefore deny them. Compass and

Morrison admit Plaintiff was approved for one period of leave under the Family and Medical Leave

Act (“FMLA”) and was denied leave under the FMLA for a prior period of absence. Except as

expressly admitted, Compass and Morrison are without sufficient information to form a belief as

to the truth of the allegations of Paragraph 121 and therefore deny them.

       122.    Flik and Monfleury are not named in this Count IV of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 122 of the Complaint and therefore deny them. Paragraph 122

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 122 of the Complaint states allegations of fact, Compass and Morrison deny the

allegations of Paragraph 122 of the Complaint.

       Defendants state the paragraph headed “WHEREFORE” following Paragraph 122 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 122, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count IV of the Complaint.




                                                 23
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 24 of 37




         COUNT V – FAMILY MEDICAL LEAVE ACT RETALIATION
  (COMPASS GROUP USA, INC. AND MORRISON MANAGEMENT SPECIALISTS,
                                INC.)

        123.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 122 and all unnumbered paragraphs, as if set forth

fully here.

        124.   Flik and Monfleury are not named in this Count V of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 124 of the Complaint and therefore deny them. Paragraph 124

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 124 of the Complaint states allegations of fact, Compass and Morrison deny the

allegations of Paragraph 124 of the Complaint. Defendants deny the allegations of Paragraph 124.

        Defendants state the paragraph headed “WHEREFORE” following Paragraph 124 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 124, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count V of the Complaint.

  COUNT VI – WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
  (COMPASS GROUP USA, INC. AND MORRISON MANAGEMENT SPECIALISTS,
                                INC.)

        125.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 124 and all unnumbered paragraphs, as if set forth

fully here.

        126.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or




                                                24
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 25 of 37




deny the allegations of Paragraph 126 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 126 of the Complaint.

       127.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 127 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 127 of the Complaint.

       128.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 128 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 128 of the Complaint.

       129.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 129 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 129 of the Complaint.

       130.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 130 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 130 of the Complaint.

       131.   Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 131 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 131 of the Complaint.




                                              25
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 26 of 37




       132.    Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 132 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 132 of the Complaint.

       133.    Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 133 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 133 of the Complaint.

       134.    Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 134 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 134 of the Complaint.

       135.    Flik and Monfleury are not named in this Count VI of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 135 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 135 of the Complaint.

       Defendants state the paragraph headed “WHEREFORE” following Paragraph 135 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 135, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count VI of the Complaint.




                                                26
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 27 of 37




COUNT VII – FAILURE TO PAY OVERTIME COMPENSATION IN VIOLATION OF
             THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 207
 (COMPASS GROUP USA, INC. AND MORRISON MANAGEMENT SPECIALISTS,
                               INC.)

        136.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 135 and all unnumbered paragraphs, as if set forth

fully here.

        137.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 137 of the Complaint and therefore deny them. Paragraph 137

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 137 of the Complaint states allegations of fact, Compass and Morrison admit the

allegations of Paragraph 137 of the Complaint.

        138.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 138 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 138.

        139.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 139 of the Complaint and therefore deny them. Compass and

Morrison admit Plaintiff’s position of Patient Services Manager II was classified as an exempt

position, and she was paid a salary. Except as expressly admitted, Compass and Morrison deny

the allegations of Paragraph 139.

        140.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or




                                                 27
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 28 of 37




deny the allegations of Paragraph 140 of the Complaint and therefore deny them. Compass and

Morrison admit Plaintiff’s position of Patient Services Manager II was classified as an exempt

position, Plaintiff was paid a salary and therefore was not paid on an hourly basis, and Plaintiff’s

position was exempt from and was not subject to overtime under the Fair Labor Standards Act

(“FLSA”).     Except as expressly admitted, Compass and Morrison deny the allegations of

Paragraph 140 of the Complaint.

       141.    Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 141 of the Complaint and therefore deny them. Compass and

Morrison admit Plaintiff’s position of Patient Services Manager II was classified as an exempt

position, Plaintiff was paid a salary and therefore was not paid on an hourly basis, and Plaintiff’s

position was exempt from and was not subject to overtime under the FLSA. Except as expressly

admitted, Compass and Morrison deny the allegations of Paragraph 141 of the Complaint.

       142.    Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 142 of the Complaint and therefore deny them. Paragraph 142

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 142 of the Complaint states allegations of fact, Compass and Morrison admit Plaintiff’s

position of Patient Services Manager II was classified as an exempt position, Plaintiff was paid a

salary and therefore was not paid on an hourly basis, and Plaintiff’s position was exempt from and

was not subject to overtime under the FLSA. Except as expressly admitted, Compass and Morrison

deny the allegations of Paragraph 142 of the Complaint.




                                                28
       Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 29 of 37




       143.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 143 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 143 of the Complaint.

       144.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 144 of the Complaint and therefore deny them. Compass and

Morrison deny the allegations of Paragraph 144 of the Complaint.

       145.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 145 of the Complaint and therefore deny them. Paragraph 145

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 145 of the Complaint states allegations of fact, Compass and Morrison deny the

allegations of Paragraph 145 of the Complaint.

       146.   Flik and Monfleury are not named in this Count VII of the Complaint, and therefore

no response is required of them, and they lack knowledge or information sufficient to admit or

deny the allegations of Paragraph 146 of the Complaint and therefore deny them. Paragraph 146

of the Complaint states conclusions of law to which no response is required. To the extent

Paragraph 146 of the Complaint states allegations of fact, Compass and Morrison deny the

allegations of Paragraph 146 of the Complaint.

       Defendants state the paragraph headed “WHEREFORE” following Paragraph 146 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following




                                                 29
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 30 of 37




Paragraph 146, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count VII of the Complaint.

      COUNT VIII – VIOLATION OF THE WAGE ACT, M.G.L. c. 149, § 148
  (COMPASS GROUP USA, INC., MORRISON MANAGEMENT SPECIALISTS, INC.
                   AND FLIK INTERNATIONAL CORP.)

        147.   Defendants repeat and incorporate by reference their previous responses, including

without limitation as to Paragraphs 1 through 146 and all unnumbered paragraphs, as if set forth

fully here.

        148.   Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 148 of the Complaint and therefore denies them. Paragraph 148 of the

Complaint states conclusions of law to which no response is required. To the extent Paragraph

148 of the Complaint states allegations of fact, Compass, Morrison and Flik deny the allegations

of Paragraph 148 of the Complaint.

        149.   Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 149 of the Complaint and therefore denies them. Paragraph 149 of the

Complaint states conclusions of law to which no response is required. To the extent Paragraph

149 of the Complaint states allegations of fact, Compass, Morrison and Flik deny the allegations

of Paragraph 149 of the Complaint.




                                                30
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 31 of 37




       150.    Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 150 of the Complaint and therefore denies them. Flik lacks knowledge

or information sufficient to either admit or deny the allegations of Paragraph 150 of the Complaint

and therefore denies them. Paragraph 150 of the Complaint states conclusions of law to which no

response is required. To the extent Paragraph 150 of the Complaint states allegations of fact,

Compass and Morrison deny such allegations.

       151.    Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 151 of the Complaint and therefore denies them. Morrison lacks

knowledge or information sufficient to either admit or deny the allegations of Paragraph 151 of

the Complaint and therefore denies them. Compass and Flik deny the allegations of Paragraph

151 of the Complaint.

       152.    Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 152 of the Complaint and therefore denies them. Compass, Morrison and

Flik deny the allegations of Paragraph 152 of the Complaint.

       153.    Monfleury is not named in this Count VIII of the Complaint, and therefore no

response is required of her, and she lacks knowledge or information sufficient to admit or deny the

allegations of Paragraph 153 of the Complaint and therefore denies them. Compass, Morrison and

Flik lack knowledge or information sufficient to either admit or deny the allegations of Paragraph

153 of the Complaint and therefore deny the allegations of Paragraph 153 of the Complaint.




                                                31
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 32 of 37




       Defendants state the paragraph headed “WHEREFORE” following Paragraph 153 consists

of demands and legal conclusions to which no response is necessary. To the extent a response is

necessary, Defendants deny the allegations of the paragraph headed “WHEREFORE” following

Paragraph 153, and Defendants deny Plaintiff is entitled to any relief or recovery of any kind under

Count VIII of the Complaint.

                                        JURY DEMAND

       Defendants object to trial by jury except as to those claims so triable and for which Plaintiff

has made a timely demand for jury trial.

                                  AFFIRMATIVE DEFENSES

       Without assuming the burden of proof of such defenses that it would not otherwise have,

Defendants affirmatively assert the following defenses:

                                        FIRST DEFENSE

       Plaintiff’s Complaint fails, in whole or in part, to state a claim against Defendants upon

which relief may be granted.

                                      SECOND DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations

and/or are otherwise untimely.

                                       THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part by Plaintiff’s failure to exhaust

administrative remedies and/or satisfy jurisdictional prerequisites.

                                      FOURTH DEFENSE

       Plaintiff has failed to state a prima facie case of discrimination, retaliation or interference

with rights.




                                                 32
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 33 of 37




                                        FIFTH DEFENSE

       Plaintiff’s claims under the Family and Medical Leave Act fail because Plaintiff

unreasonably failed and refused to cooperate with Morrison by failing to provide a medical

certification in response to a valid request to support leave under such act, and Plaintiff cannot

show that she was qualified for such leave.

                                        SIXTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, on the grounds that any damages suffered

by Plaintiff are the consequence of Plaintiff’s own acts and/or omissions, or of those of third

persons not in Defendants’ control.

                                      SEVENTH DEFENSE

       Plaintiff’s claims are barred because Defendants’ actions toward Plaintiff were based on

legitimate, nondiscriminatory and non-retaliatory business reasons unrelated to Plaintiff’s

race/color, national origin/ancestry, sexual orientation, or alleged protected activity.

                                       EIGHTH DEFENSE

       Plaintiff’s claims are barred because she was properly counseled for reasons including, but

not limited to, her performance, inappropriate behavior and failure to perform her job duties.

                                        NINTH DEFENSE

       Plaintiff’s Complaint fails to allege any facts to demonstrate that Defendants’ treatment of

Plaintiff was pretext for alleged race/color, national origin/ancestry or sexual orientation

discrimination or retaliation.

                                        TENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because at all relevant times, Compass

and Morrison maintained a policy prohibiting discrimination and procedures for investigating and




                                                 33
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 34 of 37




preventing discrimination and retaliation, the companies exercised reasonable care through such

policies and procedures to prevent and promptly correct any discrimination or retaliation, and

Plaintiff unreasonably failed to avail herself of opportunities pursuant to those policies and

procedures or otherwise, to be free from discrimination and/or retaliation.

                                     ELEVENTH DEFENSE

       Plaintiff’s wrongful discharge claim fails because she was unable to identify any clearly

established public policy in support of an exception to Massachusetts’ at-will employment rule.

                                     TWELFTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of accord and satisfaction,

laches, waiver, estoppel and/or unclean hands.

                                   THIRTEENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the exclusive remedies provisions of

the Massachusetts Workers’ Compensation statute (M.G.L. c. 152) and/or the Massachusetts Fair

Employment Practices Act (M.G.L. c. 151B).

                                   FOURTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of judicial estoppel to the extent that she has

taken inconsistent positions or made inconsistent representations in this or another forum.

                                     FIFTEENTH DEFENSE

       If it is proved that any actions taken with respect to Plaintiff’s employment were motivated

by discrimination and/or retaliation (and Defendants affirmatively state that none were), the same

actions would have been taken regardless of Plaintiff’s race/color, national origin/ancestry or

sexual orientation, regardless of alleged discrimination, harassment, and/or retaliation, or

regardless of any alleged protected activity by Plaintiff.




                                                 34
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 35 of 37




                                    SIXTEENTH DEFENSE

       To the extent that Plaintiff failed to mitigate, minimize or avoid any damages allegedly

sustained, any recovery against Defendants must be reduced accordingly.

                                  SEVENTEENTH DEFENSE

       Plaintiff’s claims are diminished in whole or in part by the after-acquired evidence doctrine

to the extent such evidence is revealed after her termination.

                                   EIGHTEENTH DEFENSE

       To the extent Plaintiff is seeking punitive damages or enhanced liquidated or actual

damages, Defendants acted in good faith, had objectively reasonable grounds to believe their

conduct did not violate state or federal laws, did not engage in any intentional wrongdoing, nor

did they depart from any prescribed or known standard of action, nor did it engage in any willful,

wanton, malicious, reckless, or egregious conduct, and, consequently, no sufficient basis exists to

support a claim for punitive or enhanced liquidated damages under state or federal laws.

                                   NINETEENTH DEFENSE

       Plaintiff’s claims are barred in whole or in part on the grounds that Defendants fully paid

and/or properly credited her for all of the wages, compensation, bonuses, and accrued vacation pay

she earned.

                                    TWENTITH DEFENSE

       Plaintiff’s claims for unpaid wages and/or overtime fail to the extent the time for which

Plaintiff seeks compensation does not constitute compensable time for purposes of Massachusetts

law and the Fair Labor Standards Act (“FLSA”).




                                                35
        Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 36 of 37




                                  TWENTY-FIRST DEFENSE

       Plaintiff’s claims should be dismissed because she has received all payment for salary,

compensation and vacation to which she is legally entitled.

                                TWENTY-SECOND DEFENSE

       Plaintiff’s claims for unpaid overtime fail because she was properly classified as an exempt

employee under the FLSA and Massachusetts law.

                                  TWENTY-THIRD DEFENSE

       Plaintiff’s claims against Compass and Flik for alleged unpaid vacation under

Massachusetts law fail because Compass and Flik have paid to Plaintiff all amounts recoverable

as monetary damages under such claim.

                                TWENTY-FOURTH DEFENSE

       Defendants reserve their rights under FRCP 15 to amend this Answer and assert additional

affirmative defenses as they become known and apparent.

       WHEREFORE, Defendants deny that Plaintiff is entitled to judgment in any amount

whatsoever or any other relief of any kind. Defendants respectfully submit that the Complaint

should be dismissed in its entirety, and that Defendants be awarded their costs incurred in

defending this lawsuit, including reasonable attorneys’ fees, as well as such other and further relief

as the Court deems just and equitable.




                                                 36
          Case 1:20-cv-10355-NMG Document 34 Filed 03/19/21 Page 37 of 37




                                                   Respectfully submitted,

                                                   COMPASS GROUP USA, INC.,
                                                   MORRISON MANAGEMENT
                                                   SPECIALISTS, INC., FLIK
                                                   INTERNATIONAL CORP., and MARIE
                                                   MONFLEURY, individually,

                                                   By their attorneys

                                                   /s/ Siobhan M. Sweeney
                                                   Siobhan M. Sweeney, BBO# 562118
                                                     ssweeney@litter.com
                                                     M. 617.513.9167
                                                   Ellen E. Lemire, BBO# 670994
                                                     elemire@littler.com
                                                   LITTLER MENDELSON P.C.
                                                   One International Place, Suite 2700
                                                   Boston, MA 02110
                                                   Phone 617.378.6000
                                                   Fax 617.507.5634
March 19, 2021

                               CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of March 2021, a true and accurate copy of the
foregoing document, filed through the ECF system, will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing, and sent via first class mail to
unregistered participants.

                                                    /s/Siobhan M. Sweeney
                                                        Siobhan M. Sweeney

4821-2875-1073.1 090144.1080




                                              37
